 



Exhibit 10.1
EMPLOYMENT AGREEMENT
WARWICK VALLEY TELEPHONE COMPANY (the “Company”) and KENNETH H. VOLZ
(“Executive”) agree to enter into this EMPLOYMENT AGREEMENT effective as of
June 4, 2007 as follows:
1. Employment.
The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, upon the terms and subject to the conditions set forth
in this Agreement.
Executive acknowledges and agrees that his employment is contingent upon his
execution and compliance with the Confidentiality, Non-Solicitation and
Non-Competition Agreement attached to this Agreement as Attachment A, which
survives the term of his employment.
2. Term of Employment.

(a)   The period of Executive’s employment under this Agreement shall begin as
of June 4, 2007 (the “Effective Date”) and shall continue until June 3, 2008
(the “Initial Term”) and shall be renewed automatically for successive one-year
periods thereafter (a “Renewal Period”), unless Executive or the Company gives
written notice of nonrenewal to the other at least ninety (90) days before the
expiration of the Initial Term or any subsequent Renewal Period.

(b)   Notwithstanding the foregoing, Executive’s employment may be terminated by
the Company or by Executive at any time for any reason, with or without cause.
Unless Executive is terminated for “Cause,” the Company will provide Executive
with 60 days written notice of termination, or alternatively continuation of pay
and benefits in lieu of notice.

(c)   For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) conviction of a crime (including conviction on a nolo contendere
plea) involving the commission by Executive of a felony or of a criminal act
involving, in the good faith judgment of the Chief Executive Officer, fraud,
dishonesty, or moral turpitude; (B) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (C) fraud or embezzlement determined in
accordance with the Company’s normal, internal investigative procedures
consistently applied in comparable circumstances; or (D) gross misconduct or
gross negligence in connection with the business of the Company or an affiliate
which has a substantial adverse effect on the Company or the affiliate.

(d)   As used in this Agreement, the phrase “Employment Term” refers to
Executive’s period of employment from the date of this Agreement until the date
his employment terminates.

3. Duties and Responsibilities.

(a)   The Company will employ Executive as its Vice President, Chief Financial
Officer and Treasurer. In such capacity, Executive shall perform the customary
duties and have the customary responsibilities of such positions and such other
duties as may be assigned to Executive from time to time by the President and
Chief Executive Officer (the “President”) of the Company. Executive will
exercise his judgment in accordance with the highest ethical standards.

(b)   Executive agrees to faithfully serve the Company, devote his full working
time, attention and energies to the business of the Company, its subsidiaries
and affiliated entities, and perform the duties under this Agreement to the best
of his abilities.

(c)   Executive agrees (i) to comply with all applicable laws, rules and
regulations; (ii) to comply with the Company’s rules, procedures, policies,
requirements, and directions; and (iii) not to engage in any other business or
employment without the written consent of the Company except as otherwise
specifically

23



--------------------------------------------------------------------------------



 



provided herein.
4. Compensation and Benefits.

(a)   Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $225,000 per year or such higher rate as may
be determined annually by the Company (“Base Salary”). Such Base Salary shall be
paid in accordance with the Company’s standard payroll practice for executives.

(b)   Annual Bonus. During the Employment Term, Executive will be eligible to
receive an annual bonus as determined in accordance with the “Applicable Plan”
approved by the Board for Executives. Such bonus shall be payable as soon as
practicable after the stockholder’s annual meeting following the fiscal year to
which the bonus relates and no later than the second pay period after that
meeting. In order to be eligible to receive payment of any portion of an annual
bonus, Executive must be actively employed by the Company on the payment date.

The amount of the bonus for fiscal year 2007, and for subsequent years absent
any revised approved “Applicable Plan”, shall be determined by the following two
separate components:

  (i)   Executive shall be eligible to receive a bonus equal to 4.5% of the
excess, if any, of (A) Operating Income for the fiscal year over (B) the
approved annual target EBIT for that year, up to a maximum of 15% of Executive’s
base pay.     (ii)   Executive also shall be eligible to receive an additional
bonus determined by the Board of Directors in its sole discretion based on
Executive’s achievement of his Annual Objectives. The amount of such bonus shall
be equal to 15% of base pay if Executive achieves his Annual Objectives and may
be as low a 0% of base pay if the Executive’s performance falls far short of his
individual objectives, or may be as high as 30% of base pay if his performance
far exceeds his objectives.

For 2007, the base pay used for both components of this bonus will be the seven
(7) months pay from June 4, 2007 to December 31, 2007.

(c)   Stock Value Appreciation Bonus. For each calendar year Executive is
employed under this Agreement, the Executive shall be eligible, without any need
to exercise any right, to a bonus in the event of an increase in share value
during that year. This bonus is equal to the aggregate amount of the increase,
if any, represented by the Year End Value of the Company’s Common Shares for a
person holding 25,000 shares if the Beginning Year Value of such shares were
treated as being 120% of the actual Beginning Year Value.       For purposes of
this bonus, the Year End Value of the Company’s Common Shares shall be equal to
the average closing price of the Common Shares during the month of December of
that year; the Beginning Year Value of the Company’s Common Shares for calendar
year 2007 shall be equal to the average closing price of the Common Shares for
the month of April 2007 and the Beginning Year Value of the Company’s common
stock for calendar years 2008 and thereafter shall be equal to the Year End
Value for the immediately preceding calendar year.       Such bonus shall be
payable as soon as practicable after the stockholder’s annual meeting following
the fiscal year to which the bonus relates and no later than the second pay
period after that meeting. In order to be eligible to receive payment of any
portion of a Stock Value Appreciation Bonus, Executive must be actively employed
by the Company on the payment date.

(d)   Benefit Plans, Fringe Benefits and Vacations. Executive shall be eligible
to participate in or receive benefits under any 401(k) savings plan generally
made available by the Company to management employees in accordance with the
eligibility requirements of such plans and subject to the terms and conditions
set forth in this Agreement, except for any pension benefit. Executive will also
be eligible to receive up to four (4) weeks of vacation per calendar year,
accrued and earned on a daily basis, as well as other types of paid time off
(e.g. holidays, personal days, absence due to illness) according to company

24



--------------------------------------------------------------------------------



 



policy. Executive is paid for unused earned vacation upon separation. For 2007,
vacation accrued and earned shall be calculated from January 1, 2007.
Executive has agreed that he shall not be eligible for any other health and
welfare plans made available to other employees including but not limited to
medical and dental benefits plan, life insurance plan, short-term and long-term
disability plans, or any other employee benefit or fringe benefit plan.

(e)   Housing and Travel Allowance. The Company will provide Executive with a
Housing and Travel Allowance of $4,800 per month (which includes a gross up to
defray tax consequences) for the duration of his employment under this
agreement.

(f)   Expense Reimbursement. The Company shall promptly reimburse Executive for
the ordinary and necessary business expenses incurred by Executive in the
performance of the duties under this Agreement in accordance with the Company’s
customary practices applicable to executives, provided that such expenses are
incurred and accounted for in accordance with the Company’s policy.

(g)   Concession. Executive will be provided with paid PDA or mobile phone
service for one electronic device, as well as concession Telephone and Toll
Service, DSL Internet Service and in territory Digital TV service benefits
consistent with those available to other Company management employees.

(h)   Indemnification. Employee will covered by the Company’s standard
Director’s and Officer’s Indemnification Agreement, providing for
indemnification consistent with New York Corporation Law and the Company’s
by-laws.

5. Compensation Following Termination of Employment.
Upon termination of Executive’s employment for any reason under this Agreement,
Executive (or his designated beneficiary or estate, as the case may be) shall be
entitled to receive the following compensation:

(a)   Earned but Unpaid Compensation. The Company shall pay Executive any
accrued but unpaid Base Salary for services rendered to the date of termination,
any accrued but unpaid expenses required to be reimbursed under this Agreement,
and any unused vacation accrued to the date of termination.

(b) Other Compensation and Benefits. Except as may be provided under this
Agreement,

  (i)   Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(e) above shall be determined
and paid in accordance with the terms of such plans, policies and arrangements,
and     (ii)   Executive shall have no right to receive any other compensation,
or to participate in any other plan, arrangement or benefit, with respect to
future periods after such termination or resignation.

(c)   No Other Compensation. Executive shall have no right to receive any other
severance compensation upon termination of employment.

6. Withholding Of Taxes
The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.
7. No Claim Against Assets.
Nothing in this Agreement shall be construed as giving Executive any claim
against any specific assets of the Company or as imposing any trustee
relationship upon the Company in respect of Executive. The Company shall not be
required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Executive’s rights under this Agreement shall be limited to those of
an unsecured general creditor of the Company and its affiliates.

25



--------------------------------------------------------------------------------



 



8. Successors and Assignment.
Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. The rights and benefits of
Executive under this Agreement are personal to him and no such right or benefit
shall be subject to voluntary or involuntary alienation, assignment or transfer;
provided, however, that nothing in this Section 8 shall preclude Executive from
designating a beneficiary or beneficiaries to receive any benefit payable on his
death.
9. Entire Agreement; Amendment.
This Agreement shall supersede any and all existing oral or written agreements
(including the Agreement between Executive and Company dated January 25, 2007),
representations, or warranties between Executive and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Executive’s
employment, except for Exhibit A. It may not be amended except by a written
agreement signed by both parties.
10. Governing Law.
This Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of New York, without giving effect to any
conflicts or choice of laws rule or provision that would result in the
application of the domestic substantive laws of any other jurisdiction.
11. Notices.
Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:
To the Company:
Attention: Zigmund Nowicki
Director of Human Resources
Warwick Valley Telephone Company
47 Main Street
Warwick, NY 10990
To Executive:
At the address set forth below
12. Miscellaneous.

(a)   Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(b)   Separability. If any term or provision of this Agreement is declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such term or provision shall immediately become null
and void, leaving the remainder of this Agreement in full force and effect.

(c)   Headings. Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.

(d)   Rules of Construction. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

26



--------------------------------------------------------------------------------



 



(e)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts will together constitute but one Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year set forth below.

     
Warwick Valley Telephone Company
Registrant
  EXECUTIVE
 
   
By: /s/ Duane W. Albro
  By: /s/ Kenneth H. Volz
 
   
Printed Name: Duane W. Albro
  Printed Name: Kenneth H. Volz
 
   
Title: President & Chief Executive Duly
Authorized Officer
  Address: 2875 Crabtree Lane, North Brook IL 60062
 
   
Date: June 4, 2007
  Date: June 4, 2007

27